Name: 89/283/EEC: Commission Decision of 13 April 1989 authorizing the United Kingdom to apply intra-Community surveillance to imports of certain types of footwear originating in the People's Republic of China (only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: leather and textile industries;  Europe;  trade policy
 Date Published: 1989-04-21

 Avis juridique important|31989D028389/283/EEC: Commission Decision of 13 April 1989 authorizing the United Kingdom to apply intra-Community surveillance to imports of certain types of footwear originating in the People's Republic of China (only the English text is authentic) Official Journal L 110 , 21/04/1989 P. 0055 - 0055*****COMMISSION DECISION of 13 April 1989 authorizing the United Kingdom to apply intra-Community surveillance to imports of certain types of footwear originating in the People's Republic of China (Only the English text is authentic) (89/283/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987 on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1 and 2 thereof; Whereas Decision 87/433/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of imports covered by that Decision; Whereas, on 30 March 1989, a request was made under Article 2 of Decision 87/433/EEC by the Government of the United Kingdom to the Commission of the European Communities for authorization to introduce intra-Community surveillance for certain footwear falling within CN codes 6401, 6402, 6403 and 6404, originating in the People's Republic of China and put into free circulation in the Community; Whereas, in conformity with Article 1 of Council Regulation (EEC) No 3420/83 (2), as last amended by Regulation (EEC) No 2273/87 (3), the United Kingdom applies a regime of quantitative restrictions to the importation of the products in question originating in the People's Republic of China; Whereas the Commission has thoroughly examined the information supplied by the United Kingdom authorities to support their abovementiond request on the basis of the criteria defined by Decision 87/433/EEC; Whereas the Commission has examined in particular whether, during the years of reference provided for in Decision 87/433/EEC, significant imports had been registered from the other Member States; Whereas this examination has shown that the conditions for the application of surveillance measures in respect of the products in question do exist; Whereas, therefore, the United Kingdom should be authorized to make the imports concerned subject to prior intra-Community surveillance until 31 December 1989, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is hereby authorized to introduce, until 31 December 1989, and in accordance with Decision 87/433/EEC, intra-Community surveillance of imports of the products mentioned below originating tin the People's Republic of China. 1.2 // // // CN code // Description // // // 6401 // Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes. // 6402 // Other footwear with outer soles and uppers of rubber or plastics. // 6403 // Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather. // 6404 // Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials. // // Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 13 April 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 346, 8. 12. 1983, p. 6. (3) OJ No L 217, 6. 8. 1987, p. 1.